Citation Nr: 0701389	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-16 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis, to include as secondary to service connected 
arthralgias and myalgias. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and His Spouse


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


REMAND

The veteran served on active duty from June 1963 until June 
1969.  In October 2006, the undersigned Veterans Law Judge 
conducted a hearing regarding the issue on appeal.

The veteran claims that his bilateral plantar fasciitis is 
related to service or, alternatively, to his service 
connected arthralgias and myalgias.  A December 2002 VA 
examination noted that the veteran's bilateral plantar 
fasciitis was not at least as likely as not related to his 
service connected disability.  However, the veteran submitted 
medical records from the Viera VA Outpatient Clinic dated 
November 2006 that noted the pain in the veteran's feet was 
more likely than not affiliated with the service connected 
musculoskeletal disorder.  The December 2002 VA examination 
also failed to address whether the bilateral plantar 
fasciitis was directly related to the veteran's military 
service.  Based on the above medical evidence, an additional 
VA examination is necessary to determine whether or not the 
veteran's bilateral plantar fasciitis is related to service 
or is proximately due to the service connected arthralgias 
and myalgias.  See 38 C.F.R. § 3.159(c)(4) (2006).

The Board also notes that the veteran's treatment records 
from Viera VA Outpatient Clinic have not been associated with 
the claim's file.  Therefore, the RO should attempt to obtain 
those records and associate them with the file. 

Finally, the record reveals that the veteran has not received 
the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must accomplish the following: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  The notice requirement is applicable to all 
aspects of the claim, to include potential disability 
ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The veteran has never received notice of what evidence is 
necessary to establish his secondary service connection 
claim.  Therefore, such notice must be provided.

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and therefore, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington,  DC for the following actions: 

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information 
or evidence necessary to substantiate his secondary 
service connection claim.

	2.  The RO should request the veteran's records 
from the Viera VA Outpatient Clinic and associate 
them with the claim's file.
	
3.  The veteran should be scheduled for an 
examination in order to ascertain the nature of his 
bilateral plantar fasciitis.  The claim's folder 
and a copy of this remand should be made available 
to the examiner for review, following which the 
examiner should render an opinion with respect to 
the following question: 

Determine whether it is at least as 
likely as not (50 percent probability or 
more) that bilateral plantar fasciitis 
was first manifested in service, causally 
related to event(s) in service or, 
alternatively, is caused by or aggravated 
by the service connected arthralgias and 
myalgias.

All findings and conclusions should be 
affirmatively stated and explained, and a complete 
rationale for any opinion expressed should be 
included in the examination report.

4.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative, if any, should be 
provided a Supplemental Statement of the Case 
(SSOC) and allowed an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



